OVERTON, Justice.
The Board of Governors of The Florida Bar has petitioned this Court to approve seven new simplified family law forms. We have jurisdiction. Art. V, § 2(a), Fla. Const.
The seven proposed forms include: (1) Supplemental Petition for Modification of Child Support and Other Relief; (2) Final Judgment Modifying Child Support; (3) Final Judgment of Modification of Parental Responsibility and Visitation; (4) Final Default Judgment of Dissolution of Marriage; (5) Final Judgment of Dissolution of Marriage Incorporating Marital Settlement Agreement; (6) Final Judgment Awarding Support Unconnected with Dissolution of Marriage; and (7) Motion for Mediation.
After having considered the petition and comments submitted, we approve the forms effective upon the filing of this opinion. The forms have been incorporated into the new Family Law Forms contained in the new Florida Family Law Rules of Procedure, which are being released simultaneously with this opinion as an appendix to Florida Family Law Rules of Procedure, 663 So.2d 1047 (Fla.1995). [Editor’s Note: The forms are published with the modified family law rules at 663 So.2d 1049.] Each form shall bear the notice: “Approved for use under rule 10-1.1(b) of the Rules Regulating The Florida Bar.” The approval of these forms in no way authorizes a nonlawyer to give legal advice or to modify the forms.
It is so ordered.
GRIMES, C.J., and SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.